Citation Nr: 1002952	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  04-02 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating higher than 70 percent 
for depression, memory loss, and cognitive impairment 
associated with a traumatic brain injury. 

2.  Entitlement to an initial rating higher than 60 percent 
for traumatic arthritis of the lumbar spine with 
radiculopathy.

3.  Entitlement to an initial compensable rating for a sprain 
of the cervical and thoracic spine prior to January 4, 2009, 
and higher than 10 percent thereafter for a cervical strain.

4.  Entitlement to an initial compensable rating for aphasia 
associated with a traumatic brain injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from February 1993 to 
February 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  By a rating decision dated in August 2009, the 
RO awarded the Veteran an increased rating of 10 percent for 
his cervical strain effective from January 4, 2009.  That 
issue remains on appeal, as a grant of less than the maximum 
available rating does not terminate the appeal, unless the 
Veteran expressly states he is satisfied with the assigned 
rating.  See AB v. Brown, 6 Vet.App. 35, 38 (1993).  With the 
grant of a compensable evaluation for cervical spine strain, 
the RO also determined that the Veteran's sprain of the 
thoracic spine is now evaluated with the lumbar spine.  

The case was remanded by the Board in December 2006 and 
January 2008 for additional development.  A review of the 
record indicates that the Board's remand instructions have 
been substantially complied with.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).

The Board notes that the Veteran requested a Travel Board 
hearing before a Veterans Law Judge, but withdrew his request 
for a hearing through written correspondence, dated in 
September 2006.  The Veteran having withdrawn his hearing 
request, the Board will proceed to adjudicate the case based 
on the evidence of record.  See 38 C.F.R. § 20.704 (e) 
(2009).

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a Veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When an original rating is 
appealed, consideration must be given as to whether an 
increase or decrease is warranted at any time since the award 
of service connection, a practice known as "staged" 
ratings.  Id.  Inasmuch as the rating questions currently 
under consideration were placed in appellate status by a 
notice of disagreement expressing dissatisfaction with the 
original ratings, the Board has characterized the issues as 
set forth on the title page.

Although the Veteran has submitted evidence of a medical 
disability, and made a claim for the highest rating possible 
for his depression, memory loss, and cognitive impairment 
associated with a traumatic brain injury, he has not 
submitted evidence of unemployability, or claimed to be 
unemployable; therefore, the question of entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU rating) has not 
been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  The Veteran's depression, memory loss, and cognitive 
impairment associated with a traumatic brain injury are 
manifested by occupational and social impairment, with 
deficiencies in most areas.

2.  The Veteran's traumatic arthritis of the lumbar spine 
with radiculopathy is manifested by pronounced intervertebral 
disc syndrome compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or any other neurological findings appropriate to 
site of diseased disc and little intermittent relief.



3.  Prior to January 4, 2009, the Veteran's sprain of the 
cervical and thoracic spine was manifested by a normal range 
of motion of the cervical spine with forward flexion to 45 
degrees, and by slight limitation of motion of the dorsal 
spine with volar flexion to 60 degrees.

4.  Since January 4, 2009, the Veteran's sprain of the 
cervical and thoracic spine is manifested by forward flexion 
of the cervical spine to 40 degrees and by forward flexion of 
the thoracic spine to 90 degrees.

5.  The Veteran's aphasia associated with traumatic brain 
injury is manifested by difficulty in expressing himself; no 
incomplete, moderate paralysis of the tenth cranial nerve has 
been shown.


CONCLUSIONS OF LAW

1.  The criteria for a higher initial rating for depression, 
memory loss, and cognitive impairment associated with a 
traumatic brain injury have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Codes 8045, 9411 (2009).

2.  The criteria for a higher initial rating for traumatic 
arthritis of the lumbar spine with radiculopathy have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§  4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5010, 5243 (2009); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010, 5292, 5293, 5295 (2003); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010, 5292, 5293 (2002).

3.  The criteria for higher initial ratings for sprain of the 
cervical and thoracic spine have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§  
4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237 
(2009); 38 C.F.R. § 4.71a, Diagnostic Codes 5290, 5291 
(2003).

4.  The criteria for an initial compensable rating for 
aphasia associated with a traumatic brain injury have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.124a, Diagnostic 
Codes 8045, 8210 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in January 
2007.  (Although the complete notice required by the VCAA was 
not provided until after the RO adjudicated the appellant's 
claims, any timing errors have been cured by the RO's 
subsequent actions.  Id.)  

Specifically regarding VA's duty to notify, the notification 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The notification included the criteria for 
assigning disability ratings and for award of an effective 
date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The RO also provided statements of the case (SOC) 
and supplemental statements of the case (SSOC) reporting the 
results of its reviews of the issues on appeal and the text 
of the relevant portions of the VA regulations.  

Although the complete notice was not provided until after the 
RO initially adjudicated the Veteran's increased rating 
claims, the claims were properly re-adjudicated in the SOCs 
and SSOCs, which followed the adequate notice.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical 
records, and secured examinations in furtherance of his 
claims.  VA has no duty to inform or assist that was unmet.

VA opinions with respect to the rating question issues on 
appeal were obtained in November 2002, December 2004, May 
2008, August 2008, and June 2009.  38 U.S.C.A. § 3.159(c)(4).  
To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As noted below, the Board finds that the VA 
examinations obtained in this case are adequate for rating 
purposes, as they were predicated on a full reading of the 
Veteran's medical records.  They consider all of the 
pertinent evidence of record, to include the Veteran's post-
service treatment records and the statements of the 
appellant, and provide the medical information necessary to 
apply the appropriate rating criteria.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
rating question issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).

II.  The Merits of the Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the Veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14.  Here, as 
noted below, the effects of pain on use, functional loss, and 
incoordination were taken into account in assessing the range 
of motion of the Veteran's service-connected spine 
disabilities.  

As noted above, the Court has indicated that a distinction 
must be made between a Veteran's dissatisfaction with 
original ratings and dissatisfaction with determinations on 
later filed claims for increased ratings.  Fenderson, supra.  
Consequently, the Board will evaluate the Veteran's 
disabilities as claims for higher evaluations of the original 
awards, effective from February 11, 2002, the date of award 
of service connection.

Depression, memory loss, and cognitive impairment associated 
with a traumatic brain injury

The Veteran has been diagnosed with depression, memory loss, 
and cognitive impairment associated with a traumatic brain 
injury.  Residuals of traumatic brain injury are rated under 
38 C.F.R. § 4.124a, Diagnostic Code 8045, which indicates 
that emotional/behavioral dysfunction should be evaluated 
under 38 C.F.R. § 4.130 when there is a diagnosis of a mental 
disorder.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2009).

Accordingly, the RO has rated the Veteran's depression, 
memory loss, and cognitive impairment associated with a 
traumatic brain injury pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9403.  Under Diagnostic Code 9403, a 70 
percent rating is for application where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, and family relationships, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work-like setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130 (2009).

A 100 percent evaluation is for application when there is 
total occupation and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The Veteran was afforded a VA examination in November 2002.  
He was casual and neat in dress; he was cooperative, goal-
oriented, and oriented as to time, place, and date.  He could 
organize, but it did not seem real easy at times, and it 
seemed almost like it was a struggle, and like he needed a 
little extra, " time to get things cranked up and working."  
He expressed himself, but not quickly.  He looked like he was 
having trouble recalling or organizing what he wanted to put 
into words.  It seemed to take extra effort for him to come 
up with some of his answers.  Speech was normal; affect was 
blunted somewhat; mood was mildly down; there was no evidence 
of psychosis, delusions, or hallucinations.  Organicity might 
be subtly present; memory was fair; judgment was competent; 
and he had little insight.  His Global Assessment of 
Functioning (GAF) score was 70.  The impression was 
depression, and that the Veteran might have some cognitive 
deficits.  The examiner opined that he had moderate 
disability, progressive.

On VA examination in June 2003, complaints of frequently 
getting lost while driving or when going someplace familiar 
were noted.  The report notes that the appellant compensated 
for forgetfulness by keeping a thorough calendar and writing 
himself detailed instructions for most of his activities.  
Severe apraxias with simple tasks of everyday life, and 
difficulty with finding words and remembering names and faces 
were noted.  His mood was noted to be low most of the time, 
with low energy level, and a fluctuating appetite with mood 
changes.  Poor sleep was noted. The report notes that he 
worked the graveyard shift as a lab technician, and also took 
care of his kids during the day and was able to send them to 
daycare.  No suicidal or homicidal ideation was noted and no 
mania, psychosis, or anxiety was noted.

On examination, the Veteran was pleasant and cooperative.  
His speech was generally fluent but it was noted that he 
occasionally got stuck on a word that he could not "find."  
His affect was constricted; mood was low; and thought process 
was goal-directed, coherent, and logical.  Normal psychomotor 
activity was noted.  There were no psychotic symptoms, and no 
suicidal ideation was noted.  The diagnoses were mood 
disorder due to a general medical condition (brain trauma), 
dementia due to brain trauma, and severe chronic illness.  A 
GAF of 35 was assigned and the highest GAF in the previous 
year was noted to be 35.

A June 2004 VA treatment record notes that he was struggling 
with getting used to cognitive deficits.  It was noted that 
he was having trouble participating in group therapy because 
of his cognitive deficits and that he was very hard on 
himself.  June 2004, August 2004, and October 2004 VA 
treatment records reflects GAF scores of 45.

On VA examination in December 2004, neurological examination 
was intact other than that the appellant could not remember 
three things after 10 minutes.  In addition, MRI was noted to 
be unremarkable.  It was noted that the Veteran stated that 
he was 'getting more comfortable with not knowing,' adding 
that he felt like, 'I just woke up.'  A diagnosis of 
traumatic brain injury with secondary short-term memory loss 
and expressive aphasia was entered.

The Veteran was afforded a full neuropsychological 
examination in June 2008.  The Veteran's reported cognitive 
difficulties included concentration and memory problems.  He 
had problems in losing things easily, forgetting names and 
numbers, getting lost easily when driving, and word finding 
problems.  Tests were performed in regards to the Veteran's 
orientation, attention, and concentration; visual-spatial and 
psychomotor integration; language skills; memory functioning; 
and intelligence, reasoning, and complex thinking abilities.

The examiner opined that the Veteran's testing showed 
'patchy' evidence of cognitive dysfunction in sustained 
concentration (moderate impairment); objective visual 
comprehension (mild impairment); verbal immediate and delayed 
free recall memory (severe impairment); nonverbal free recall 
(severe impairment in delayed percentage recalled); and 
probable mild intellectual decline from premorbid abilities.  
His most significant difficulty was verbal memory with a 
lesser decline in visual-spatial memory.  

Following the June 2008 examination, a VA psychiatric 
examination and opinion was obtained in August 2008.  The 
Veteran reported problems with memory, attention, focus, and 
a hard time monitoring what was going on with himself.  He 
suggested that he had limited self-awareness, which caused 
him to say inappropriate things and made people angry.  He 
reported that sometimes he forgot how he knew people or where 
he knew them from.  The Veteran reported losing several jobs 
due to memory impairment.  He reported that his memory 
impairment impacted his relationship with his wife because he 
was forgetful and did not get things done.  He had a good 
relationship with his kids and had contact with his family as 
well.  He did not have many friends.  His GAF score was 40.  
He was diagnosed with cognitive disorder NOS, and mood 
disorder secondary to general medical condition.  The 
examiner opined that the Veteran experienced significant 
impairment due to his depression, memory loss, and cognitive 
impairment.  However, the Veteran was not experiencing total 
occupation and social impairment.  He remained married, and 
had a good relationship with his children, as well as with 
his extended family.  He had also been able to work full-time 
at three different jobs since his discharge from service.  
However, his cognitive difficulties had a significant impact 
on his ability to maintain employment, and a significant 
impact on his ability to retrain and learn new tasks.  The 
examiner further opined that the Veteran was considered a 
good candidate for vocational rehabilitation.  

Here, based on a review of the evidence, the Board finds that 
the Veteran's depression, memory loss, and cognitive 
impairment associated with a traumatic brain injury more 
nearly approximate the criteria required for the currently 
assigned 70 percent rating, and that a higher rating is not 
warranted at any time since the date of the award of service 
connection.  

The evidence does not show total occupation and social 
impairment.  Indeed, the August 2008 VA examination squarely 
addressed this question and responded in the negative.  The 
Board acknowledges that the Veteran has difficulty in 
maintaining employment, but, as noted by the August 2008 
examiner, the Veteran has held three different positions 
since his discharge from service.  He was also considered a 
good candidate for vocational rehabilitation.  Therefore, 
although the Veteran has significant impairment, total 
occupational impairment has not been shown.  Moreover, the 70 
percent rating takes into account his occupational 
impairment, which was opined to be significant by the August 
2008 examiner.

With regards to social impairment, the Veteran been married, 
and has good relationships with his children and his extended 
family.  Moreover, neither the VA examinations, nor the VA 
treatment records show gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living disorientation to time or place;  and memory 
loss for names of close relatives, own occupation, or own 
name.  38 C.F.R. § 4.130.  Examinations dated in November 
2002, and June 2003 showed no delusions, hallucinations, or 
other psychotic symptoms.  The Board acknowledges that at the 
August 2008 examination, the Veteran reported inappropriate 
behavior due to limited self-awareness, although the record 
does not show grossly inappropriate behavior.  None of the VA 
treatment records or examinations have shown that the Veteran 
had inappropriate behavior.  Although the Veteran does have 
memory loss, the evidence does not show that he forgets the 
names of close relatives, his occupation, or his own name.

For the reasons set forth above, the Veteran's symptoms 
cannot be said to equate to the criteria required for a 100 
percent rating.  In other words, the disability picture 
evident in the record strongly suggests that the difficulties 
experienced by the Veteran are better described by the 
criteria for the 70 percent rating.  The evidence does not 
show that the Veteran has total occupational and social 
impairment.  

In its analysis, the Board has considered the GAF scores 
assigned to the Veteran in the various medical records.  
According to the DSM-IV, a GAF is a scale "reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  A GAF 
score and the interpretations of the score are important 
considerations in rating a psychiatric disability.  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  Regardless, the GAF scores 
assigned in a case, like the examiner's assessment of the 
severity of a condition, are not dispositive of the 
evaluation issue; rather, they must be considered in light of 
the actual symptoms of the Veteran's disorder (which provide 
the primary basis for the rating assigned).  See 38 C.F.R. 
§ 4.126(a).  Here, the Veteran's GAF scores have been 35, 45, 
and 70.  A GAF score of 31 to 40 is defined as "Some 
impairment in reality testing or communication (e.g.. speech 
is at times illogical, obscure or irrelevant) OR major 
impairment in several areas, such as work or school, family 
relations, judgment thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school)."  A GAF score of 41-50 is defined as 
"Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting ) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  A GAF score of 
61 to 70 is indicative of some mild symptoms (e.g. depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school function (e.g. occasional truancy, or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships.  

The Board finds that the Veteran's multiple GAF scores of 45 
coincide with his stated symptoms and a rating of 70 percent.  
The Board also finds that the Veteran's lower GAF score of 35 
and higher GAF score of 70 do not coincide with symptoms 
documented by the VA.  In this case, notwithstanding the GAF 
scores lower than 41 and higher than 61, the Board reiterates 
that the Veteran's assigned GAF scores are not dispositive of 
the evaluation and must be considered in light of the actual 
symptoms of the Veteran's disorder.  

Traumatic arthritis of the lumbar spine with radiculopathy

Prior to and during the pendency of the Veteran's appeal, the 
regulations pertaining to evaluation of disabilities of the 
spine were amended twice.  See 67 Fed. Reg. 54345- 54349 
(Aug. 22, 2002) (effective September 23, 2002);  See 68 Fed. 
Reg. 51454-51456 (Aug. 27, 2003) (effective September 26, 
2003).  The changes made effective September 23, 2002, 
involve only changes to the rating of intervertebral disc 
syndrome (IVDS), rating this disability based on the 
occurrence of incapacitating episodes.  The second change, 
effective September 26, 2003, renumbered all of the spine 
diagnostic codes, and provides for the evaluation of all 
spine disabilities under a new General Rating Formula for 
Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a 
(2009).  Because both criteria were effective during the 
period of consideration for this case, the Board must 
determine whether the revised version is more favorable to 
the Veteran.  See VAOPGCPREC 7-2003.  However, even if the 
Board finds the revised version more favorable, the reach of 
the new criteria can be no earlier than the effective date of 
that change.  See VAOPGCPREC 3-2000.

The Board notes that the Veteran has been diagnosed with 
traumatic arthritis.  Traumatic arthritis is rated utilizing 
Diagnostic Code 5010, arthritis, due to trauma, substantiated 
by x-ray findings.  Diagnostic Code 5010 in turn requires 
that the disability be rated as degenerative arthritis under 
Diagnostic Code 5003.  Diagnostic Code 5003 calls for rating 
degenerative arthritis on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  

Pre-September 2002 Criteria

Under the old rating criteria for IVDS, in effect prior to 
September 23, 2002, the highest rating available is 60 
percent for pronounced intervertebral disc syndrome 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or any 
other neurological findings appropriate to site of diseased 
disc and little intermittent relief.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  

The only available higher rating is 100 percent for 
application when there are residuals of fractured vertebra 
with spinal cord involvement, requiring the Veteran to be 
bedridden, or requiring long leg braces, or where there is 
ankylosis of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 
5285, 5286 (2002).  

VA treatment records beginning in April 2002 show complaints 
of chronic back pain.  There is no evidence of fractured 
vertebra with spinal cord involvement or ankylosis.  
Additionally, VA examinations in November 2002, May 2008, and 
June 2009 do not show evidence of fractured vertebra with 
spinal cord involvement or ankylosis.

Based on the evidence, the Board finds that a higher rating 
is not warranted under the pre-September 2002 criteria as 
there is no evidence of fractured vertebra with spinal cord 
involvement or ankylosis.  Given the lack of showing of such 
problems, a higher rating is not warranted under the old 
criteria at any time since the date of the award of service 
connection.

Pre-September 2003 Criteria

With respect to the rating criteria in effect prior to 
September 26, 2003, IVDS (preoperatively or postoperatively) 
is evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  
The highest rating available under Diagnostic Code 5293 is 60 
percent for application of incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  Id.

Note (1), which followed the rating criteria, indicates that 
for purposes of evaluations under 5293, an incapacitating 
episode was a period of acute signs and symptoms due to 
intervertebral disc syndrome that required bed rest 
prescribed by a physician and treatment by a physician.  
Chronic orthopedic and neurologic manifestations means 
orthopedic and neurological signs and symptoms resulting from 
intervertebral disc syndrome that were present constantly, or 
nearly so.  When evaluating on the basis of chronic 
manifestations, orthopedic disabilities are to be evaluated 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Neurological disabilities are to 
be evaluated separately under evaluation criteria for the 
most appropriate neurological diagnostic code or codes. 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  The highest 
rating available for incapacitating episodes under Diagnostic 
Code 5293 is 60 percent.  Id.

Because a higher rating is not available based on 
incapacitating episodes, and the evidence does not show 
incapacitating episodes, the Board will to look to see 
whether the Veteran can be afforded a higher rating by 
combining under § 4.25 separate evaluations of his chronic 
orthopedic and neurologic manifestations.

As for orthopedic manifestations, the maximum rating 
available without ankylosis or fractured vertebra, which the 
Veteran does not have, is 40 percent for severe limitation of 
motion of the lumbar spine; or for severe lumbosacral strain 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo- 
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 
(2003).

In order to establish a rating higher than 60 percent based 
on the combination of separate ratings for chronic orthopedic 
and neurological manifestations, and as the orthopedic 
manifestation is equivalent to the maximum rating of 40 
percent as noted above, the neurological manifestation must 
at least equate to severe incomplete paralysis, that is, 
ratable at 60 percent because the combination of a 40 percent 
(orthopedic) and a 60 percent (neurological) is 80 percent 
under 38 C.F.R. § 4.25 (2009), whereas the combination of a 
40 percent rating (orthopedic), and a 40 percent rating 
(neurological) is only 60 percent under 38 C.F.R. § 4.25.

The Veteran was afforded a VA examination in November 2002.  
Straight leg raising was positive at 80 degrees bilaterally.  
Deep tendon reflexes were 3/4 at the knee level and 2/4 at 
the ankle level.  There was diminished sensation to pinprick 
and vibratory stimulation of the right leg and the left foot.  
He walked without a limp and could walk on his toes and 
heels.  He was diagnosed with traumatic arthritis of the 
lumbosacral spine with associated back pain with occasional 
radiation in the right leg, minimal disability, no current 
progression.

At the Veteran's May 2008 VA examination, he had reflexes at 
the knees of 2/4 and at the ankles 2/4 bilaterally.  
Sensation to pinprick and vibratory stimulation of the legs 
was normal.  Straight leg raising sign produced lumbar pain 
at 45 degrees and ended at 50 degrees.  His gait was normal 
and he could walk on his heels and toes.  The Veteran 
complained of occasional radiating pain into the knees.  He 
was diagnosed with chronic lumbosacral strain with associated 
lumber muscle spasm with moderate symptoms and moderate 
subjective disability.

At the Veteran's June 2009 examination, deep tendon reflexes 
in the lower extremities were 1+ and equal bilaterally.  
Negative foot-drop bilaterally; normal pinprick; normal 
strength upper and lower extremities; normal motor skills; no 
muscle atrophy; no muscle spasm; and normal gait.

Regarding his neurologic manifestations, because there is no 
diagnostic code specifically designed for radiculopathy, it 
may be rated by analogy to Diagnostic Code 8520, disease of 
the sciatic nerve.  38 C.F.R. § 4.124a (2009).  Under that 
diagnostic code, a 10 percent rating is for mild incomplete 
paralysis; a 20 percent rating is for moderate incomplete 
paralysis; a 40 percent rating is for moderately severe 
incomplete paralysis; a 60 percent rating is for severe 
incomplete paralysis with marked muscular atrophy; and a 80 
percent rating is for complete paralysis where the foot 
dangles and drops, no active movement possible of muscles 
below the knee, flexion of knee weakened or (very rarely) 
lost.  38 C.F.R. § 4.124a.

A note accompanying the rating criteria says, in part, that 
the term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis with each nerve, whether due to varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
the mild, or at most, the moderate degree.  Id.

Here, based on the evidence, a rating of 60 percent for 
severe incomplete paralysis with marked muscular atrophy is 
not warranted.  The June 2009 examination specifically found 
no atrophy.  The May 2008 examination showed that sensation 
to pinprick and vibratory stimulation of the legs was normal.  
The Board acknowledges that the Veteran had diminished 
sensation to pinprick and vibratory stimulation of the right 
leg and the left foot at the November 2002 examination, but 
severe incomplete paralysis with marked muscular atrophy has 
not been shown.  

Accordingly, a higher rating based on combining under § 4.25 
separate evaluations of his chronic orthopedic and neurologic 
manifestations is not warranted.  In sum, the Board finds 
that a higher initial rating under the pre-September 2003 
rating criteria is therefore not warranted at any time since 
the date of the award of service connection.

September 2003 Criteria

IVDS, renumbered as Diagnostic Code 5243 may be rated under 
either the new General Rating Formula, or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in a higher 
evaluation.  For purposes of evaluations under Diagnostic 
Code 5243, an incapacitating episode is defined as a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treated by a physician.  38 C.F.R. § 4.71a (2009).  The 
highest rating available is 60 percent.

The General Rating Formula is for use with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  Note (1), which follows the 
rating criteria, provides that any associated objective 
neurological objective abnormalities, including but not 
limited to, bowel or bladder impairment, are to be rated 
separately under the appropriate diagnostic code.  Under the 
new General Rating Formula, the only rating higher than 60 
percent (100 percent) is for application when there is 
unfavorable ankylosis of the entire spine.  

As has been noted above, none of the evidence shows 
unfavorable ankylosis of the entire spine.  Here, without a 
diagnosis of unfavorable ankylosis of the entire spine, a 
higher rating is not warranted.  

With regards to the Veteran's neurologic manifestation of 
radiation into his right leg, the Board finds that a separate 
rating is not warranted.  As noted above, under Diagnostic 
Code 8520, a 10 percent rating requires mild incomplete 
paralysis.  The November 2002, May 2008, and June 2009 VA 
examinations do not show mild incomplete paralysis.  Although 
there was diminished sensation to pinprick and vibratory 
stimulation of the right leg and the left foot in November 
2002, sensation to pinprick and vibratory stimulation of the 
legs was normal in May 2008; his gait was normal and he could 
walk on his heels and toes.  Additionally, he had normal 
pinprick; normal strength upper and lower extremities; normal 
motor skills; no muscle atrophy; no muscle spasm; and normal 
gait in June 2009.  Mild incomplete paralysis has not been 
shown.  

In sum, for the reasons set forth above and based on the all 
of the relevant medical evidence of record, the Board finds 
that the Veteran is not entitled to a higher rating since the 
date of the award of service connection under any of the 
rating criteria, old or new, available for rating his lumbar 
spine disability.  



Sprain of the cervical and thoracic spine

As noted above, the regulations pertaining to evaluation of 
disabilities of the spine were amended twice.  The first 
change effective September 23, 2002, only involved changes to 
the rating of intervertebral disc syndrome.  While some 
complaints of radiating pain have been recorded, the evidence 
of record also shows that neurological and muscle testing of 
the upper extremities has been normal.  In short, the Veteran 
has not been diagnosed with IVDS of the cervical and thoracic 
spine and he does not contend otherwise.  The criteria for 
rating IVDS will therefore not be discussed.  Only the 
changes effective September 26, 2003, will be addressed 
below.  Because both criteria were effective during the 
period of consideration for this case, the Board must 
determine whether the revised version is more favorable to 
the Veteran.  See VAOPGCPREC 7-2003.  However, even if the 
Board finds the revised version more favorable, the reach of 
the new criteria can be no earlier than the effective date of 
that change.  See VAOPGCPREC 3-2000.

The Court has held that staged ratings are appropriate for a 
higher initial-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  
Fenderson, supra.  Consequently, the Board will evaluate the 
Veteran's cervical and thoracic spine claim as it was staged 
by the RO, that is, from the date of the award of service 
connection of February 11, 2002, and from January 4, 2009, 
when the rating was increased by the RO.  

Pre-September 2003 Criteria

Under the old rating criteria in effect prior to September 
23, 2003, disabilities of the cervical and thoracic spine 
were rated under either limitation of motion or ankylosis.  
Limitation of motion of the cervical spine was rated under 
Diagnostic Code 5290.  Under that diagnostic code, a 10 
percent rating is for application when there is slight 
limitation of motion.  A 20 percent rating is for application 
when there is moderate limitation of motion.  Limitation of 
motion of the dorsal (thoracic) spine was rated under 
Diagnostic Code 5291.  Under that diagnostic code, the 
highest rating available is a 10 percent rating when there is 
moderate or severe limitation of motion.  A noncompensable 
evaluation is for when there is slight limitation of motion.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5290, 5291 (2003).  
Ankylosis of the cervical and dorsal spines provide for 
ratings beginning at 30 percent and 20 percent, respectively.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5287, 5288 (2003).  

Although the criteria under Diagnostic Codes 5290 and 5291 
were less defined than the current criteria and numerical 
ranges of motion were not provided in the prior rating 
criteria, guidance can be obtained from the amended 
regulations.  In adopting specific ranges of motion to define 
what is normal, VA stated that the ranges of motion were 
based on the American Medical Association Guides to the 
Evaluation of Permanent Impairment, 2nd ed., (1984), which is 
the last edition of the Guides that measured range of motion 
of the spine using a goniometry.  See supplementary 
information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).

At the Veteran's November 2002 VA examination, no complaints 
were made regarding his cervical and thoracic spine.  
Additionally, no diagnosis regarding his cervical and 
thoracic spine was made at that time.  

The Veteran was afforded a VA examination in May 2008.  He 
describe occasional symptoms of pain in the neck with 
radiation to both arms, but no symptoms with his thoracic 
spine.  Range of motion testing of the cervical spine 
revealed forward flexion to 45 degrees; extension to 45 
degrees; lateral rotation to 80 degrees bilaterally; and 
lateral flexion to 45 degrees bilaterally.  Tendon reflexes 
were 2/4 at the elbows and 1/4 at the wrist bilaterally.  
Muscle strength in the upper and lower arms was 5/5.  Range 
of motion testing of the thoracic spine showed volar flexion 
to 60 degrees; extension to 25 degrees; lateral rotation to 
30 degrees bilaterally; and lateral flexion to 30 degrees 
bilaterally.  There was an increase in paraspinous muscle 
tone from T11 to L1.  The Veteran's chronic cervical muscle 
sprain was opined to have minimal symptoms; essentially 
normal examination.  His chronic thoracic muscle sprain was 
opined to have minimal symptoms and minimal physical 
findings.  The complaints were occasional pain in the neck 
and thoracic spine.  Examination of the cervical and thoracic 
spine did not show painful motion.  There was moderate spasm 
of the lower thoracic spine; there was no weakness or 
tenderness.  

The Veteran was afforded a second VA examination in June 
2009.  He reported that his neck pains came and went, 
averaging 2-3 times per month and lasted for 1-2 hours.  
There was no arm pain or numbness, and averaged about 4/10 
with flare-ups, no higher.  He had absolutely no complaints 
with his upper back whatsoever, denied any pain or swelling; 
no radiation of pain, and no medication.  It did not bother 
his occupation and did not interfere with daily activity.  No 
additional limitations with flare-ups.  Examination of the 
cervical spine showed normal curvature; nontender on 
palpation; no deformities; and no swelling.  Range of motion 
testing revealed forward flexion of 40 degrees without pain; 
extension of 40 degrees without pain; lateral flexion of 40 
degrees without pain bilaterally; and lateral rotation of 80 
degrees without pain bilaterally.  Deep tendon reflexes were 
1+ and equal in upper extremities.  Normal motor skills; no 
muscle atrophy, no muscle spasms present; normal pinprick; 
and normal strength in upper extremities.  His gait was 
normal.  Active range of motion did not produce any weakness, 
fatigue, or incoordination.  There was no additional loss of 
range of motion with repetitive movement.  

Examination of the thoracic spine showed normal curvature; 
nontender on palpation; no deformities; and no swelling.  
Range of motion testing revealed forward flexion of 90 
degrees without pain; extension of 30 degrees without pain; 
lateral flexion of 30 degrees without pain bilaterally; and 
lateral rotation of 30 degrees without pain bilaterally.  
Deep tendon reflexes in the lower extremities were 1+.  
Negative foot drop bilaterally; normal pinprick; normal 
strength in upper extremities and lower extremities; no 
muscle atrophy; and no muscle spasms.  Active range of motion 
did not produce any weakness, fatigue, or incoordination.  
There was no additional loss of range of motion with 
repetitive movement.  Straight leg raises were to 60 degrees 
without pain.  

The Veteran was diagnosed with occasional muscle sprain of 
the neck, 2-3 times per month; no other residuals and no 
complaints.  He was also diagnosed with thoracic spine 
strain; no residuals and no complaints.

The Board finds that the medical evidence shows that a 
compensable rating prior to January 4, 2009, and a rating 
higher than 10 percent since January 4, 2009, under the pre-
September 2003 rating criteria is not warranted.  Here, the 
evidence shows that prior to January 4, 2009, the Veteran's 
range of motion of his cervical spine was normal.  See 
38 C.F.R. § 4.71a, Plate V (2009).  Limitation of motion of 
his thoracic spine was shown to be limited to forward flexion 
to 60 degrees and extension to 25 degrees.  No limitation of 
motion during lateral flexion bilaterally and lateral 
rotation bilaterally was shown at the May 2008 examination.  
The Board notes that normal forward flexion of the 
thoracolumbar spine is 90 degrees, and normal extension is 30 
degrees.  Id.  Here, although forward flexion and extension 
of the thoracic spine were limited, the evidence does not 
show that the Veteran's limitation of motion was moderate or 
severe.  His limitation of extension was only five degrees 
from normal, and although his forward flexion was limited by 
30 degrees from normal, his lateral flexion bilaterally and 
lateral rotation bilaterally were all normal.  Therefore, the 
Board finds that the Veteran's limitation of motion of his 
thoracic spine prior to January 4, 2009, is best described as 
slight, which warrants the assigned noncompensable rating.  
Without limitation of motion of his cervical spine, and 
moderate or severe limitation of motion of his thoracic 
spine, a compensable rating is not warranted prior to January 
4, 2009.  

As noted above, since January 4, 2009, the RO has rated the 
Veteran's cervical spine sprain separately from his thoracic 
spine.  Accordingly, the Board will do the same.  The 
evidence shows that forward flexion, extension, and lateral 
rotation bilaterally of the Veteran's cervical spine have all 
been shown to be limited to 40 degrees; rotation was normal 
to 80 degrees bilaterally.  The Board finds that the 
limitation of motion of the Veteran's cervical spine since 
January 4, 2009, cannot be said to equate to moderate 
limitation, which is required for a 20 percent rating.  
Rather, the Veteran's limitation is best characterized as 
slight limitation, which warrants the currently assigned 10 
percent rating.  Normal range of motion of the cervical spine 
is forward flexion, extension, and lateral flexion 
bilaterally all to 45 degrees; and rotation bilaterally to 80 
degrees.  See 38 C.F.R. § 4.71a, Plate V.  Therefore, the 
Veteran had normal rotation bilaterally, and a slight 
decrease in forward flexion, extension, and lateral rotation 
bilaterally, as the range of motion was only five degrees 
less than normal.  Therefore, the Veteran's range of motion 
of the cervical spine is best characterized as slight.

In sum, based on the evidence discussed above, a compensable 
rating is not warranted prior to January 4, 2009, and a 
rating higher than 10 percent is not warranted thereafter 
under the pre-September 2003 rating criteria.

September 2003 Criteria

Under the new General Rating Formula, a 10 percent evaluation 
is for application with forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 80 
degrees; or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or, the 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent evaluation is for application with forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent evaluation under the new criteria is for application 
when forward flexion of the cervical spine is 15 degrees or 
less; or where there is favorable ankylosis of the entire 
cervical spine.

Since the findings at the May 2008 and June 2009 VA 
examinations were discussed in detail above, the Board will 
proceed right to the analysis.  

Here, the evidence shows that prior to January 4, 2009, 
forward flexion of the Veteran's cervical spine was to 45 
degrees, and the combined range of motion was 340 degrees.  
Volar flexion of his thoracic spine was to 60 degrees, and 
the combined range of motion was 205 degrees.  The Veteran's 
forward flexion of the cervical spine does not meet the 
criteria for a 10 percent rating.  The evidence does not show 
pain on motion or any of the DeLuca factors.  With regard to 
the Veteran's thoracic spine, forward flexion was limited to 
60 degrees, but, forward flexion of his lumbar spine was 
normal to 90 degrees.  Since the rating criteria is based on 
motion of the thoracolumbar and cervical spines, although the 
Veteran's thoracic spine had limited motion, his lumbar spine 
did not.  Therefore, a compensable rating because of limited 
motion of his thoracic spine in May 2008 is not warranted.

In sum, the evidence does not show that the Veteran's sprain 
of the cervical and thoracic spine met the criteria for a 
compensable rating prior to January 4, 2009.  

At the June 2009 VA examination, forward flexion of the 
Veteran's cervical spine was to 40 degrees, and the combined 
range of motion was 320 degrees.  Active range of motion did 
not produce any weakness, fatigue, or incoordination.  There 
was no additional loss of range of motion with repetitive 
movement.  A higher rating of 20 percent is not warranted as 
the evidence does not show that the Veteran's forward flexion 
has been greater than 15 degrees but not greater than 30 
degrees.  Nor does it show combined range of motion of the 
cervical spine not greater than 170 degrees or muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

As noted above, when the RO awarded a 10 percent rating, it 
was for the Veteran's cervical spine and a determination was 
made that the Veteran's thoracic spine was included in the 
evaluation of his lumbar spine.  Therefore, the Board will 
not evaluate the Veteran's thoracic spine since January 4, 
2009.

In sum, based on the all of the relevant medical evidence of 
record, the Board finds that the Veteran's cervical and 
thoracic spine disability picture more nearly approximates 
the criteria required for a noncompensable rating prior to 
January 4, 2009, and a 10 percent from January 4, 2009, and 
that higher ratings are not warranted at any time since the 
date of the award of service connection, under either the old 
or the new rating criteria.  

Aphasia associated with traumatic brain injury

The Veteran has been diagnosed with aphasia associated with a 
traumatic brain injury.  Residuals of traumatic brain injury 
are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8045, 
which indicates that physical (including neurological) 
dysfunction, such speech and other communication 
difficulties, including aphasia, will be rated under the 
diagnostic codes specifically addressing such disabilities, 
with citation of a hyphenated diagnostic code.

Accordingly, the RO has rated the Veteran's aphasia 
associated with a traumatic brain injury pursuant to 
38 C.F.R. § 4.124a, Diagnostic Code 8210, tenth 
(pneumogastric, vagus) cranial nerve.  Under Diagnostic Code 
8210, a 10 percent rating is for application when there is 
incomplete, moderate paralysis. 38 C.F.R. § 4.124a (2009).

A note that follows the rating criteria indicates that it is 
dependent upon extent of sensory and motor loss to organs of 
voice, respiration, pharynx, stomach and heart.

At the November 2002 VA neurological and general medical 
examination, the Veteran reported difficulty saying what he 
wanted to say.  Examination of his cranial nerves was normal 
except for a suggestive slight right facial weakness.  He was 
diagnosed with expressive aphasia.  At the November 2002 
psychiatric examination, the Veteran was able to express 
himself, but not quickly.  

At a VA examination in May 2008, the examiner saw no evidence 
of aphasia at that time, but noted that they could say that 
the Veteran had some mental focus problems and memory 
problems.  The Veteran had some problems expressing himself, 
but spoke clearly and had no trouble stating or responding to 
questions.  He did repeat a lot and kept going back to 
'staying focused on one thing' during the exam.

At the June 2008 neuropsychological testing, the examiner did 
not observe any evidence of expressive or receptive language 
problems; speech was normal in pace, tone, and volume.  

Here, based on the evidence of record, the Board finds that a 
compensable rating for the Veteran's aphasia associated with 
traumatic brain injury is not warranted at any time since the 
award of service connection.  There is no competent medical 
evidence that shows that the Veteran has incomplete, moderate 
paralysis of the tenth cranial nerve.  Examination of the 
cranial nerves at the November 2002 examination was normal 
except for a suggestive slight right facial weakness.  
Although the Veteran had problems expressing himself at that 
time, the May 2008 examiner saw no evidence of aphasia, but 
did note that the Veteran had some problems expressing 
himself.  Additionally, at the June 2008 neuropsychological 
testing, there was no evidence of expressive or receptive 
language problems; speech was normal in pace, tone, and 
volume.  
In sum, based on the evidence above, the Board finds that a 
compensable rating is not warranted at any time since the 
date of the award of service connection.

Extraschedular consideration

The Board also finds that evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2009).  The current 
evidence of record does not demonstrate that the Veteran's 
disabilities of depression, memory loss, and cognitive 
impairment associated with a traumatic brain injury; 
traumatic arthritis of the lumbar spine with radiculopathy; 
sprain of the cervical and thoracic spine; and aphasia 
associated with a traumatic brain injury have resulted in 
frequent periods of hospitalization or in marked interference 
with employment.  § 3.321.  It is undisputed that the 
Veteran's disabilities of depression, memory loss, and 
cognitive impairment associated with a traumatic brain 
injury; traumatic arthritis of the lumbar spine with 
radiculopathy; sprain of the cervical and thoracic spine; and 
aphasia associated with a traumatic brain injury have an 
adverse effect on employability, but it bears emphasis that 
the schedular rating criteria are designed to take such 
factors into account.  The schedule is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2009).  
In this case, the very problems reported by the Veteran are 
specifically contemplated by the criteria discussed above, 
including his problems with pain, memory problems, and the 
effect on his daily life.  38 C.F.R. §§ 4.10, 4.40.  It is 
also crucial to point out that the Veteran is employed and 
that his employment has remained consistent throughout the 
appeals period.  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.


ORDER

Entitlement to a higher initial rating for depression, memory 
loss, and cognitive impairment associated with a traumatic 
brain injury is denied. 

Entitlement to a higher initial rating for traumatic 
arthritis of the lumbar spine with radiculopathy is denied.

Entitlement to higher initial ratings for a sprain of the 
cervical and thoracic spine is denied.

Entitlement to an initial compensable rating for aphasia 
associated with a traumatic brain injury is denied.



____________________________________________
MICHAEL A. HERMAN 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


